


110 HR 2431 IH: Border Infrastructure and Technology

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2431
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Cuellar (for
			 himself and Mr. Rehberg) introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To authorize appropriations for border and transportation
		  security personnel and technology, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Infrastructure and Technology
			 Modernization Act of 2007.
		2.DefinitionsIn this Act:
			(1)CommissionerThe
			 term Commissioner means the Commissioner responsible for United
			 States Customs and Border Protection of the Department of Homeland
			 Security.
			(2)MaquiladoraThe
			 term maquiladora means an entity located in Mexico that
			 assembles and produces goods from imported parts for export to the United
			 States.
			(3)Northern
			 borderThe term northern border means the
			 international border between the United States and Canada.
			(4)Southern
			 borderThe term southern border means the
			 international border between the United States and Mexico.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Department of Homeland
			 Security.
			3.Hiring and
			 training of border and transportation security personnel
			(a)Officers and
			 agents
				(1)Increase in
			 officers and agentsDuring each of fiscal years 2008 through
			 2012, the Secretary shall—
					(A)increase the
			 number of full-time agents and associated support staff in United States
			 Immigration and Customs Enforcement of the Department of Homeland Security by
			 the equivalent of at least 100 more than the number of such employees as of the
			 end of the preceding fiscal year; and
					(B)increase the
			 number of full-time officers, agricultural specialists, and associated support
			 staff in the United States Customs and Border Protection of the Department of
			 Homeland Security by the equivalent of at least 200 more than the number of
			 such employees as of the end of the preceding fiscal year.
					(2)Waiver of FTE
			 limitationThe Secretary is authorized to waive any limitation on
			 the number of full-time equivalent personnel assigned to the Department of
			 Homeland Security to fulfill the requirements of paragraph (1).
				(b)TrainingThe
			 Secretary, acting through the Assistant Secretary for United States Immigration
			 and Customs Enforcement and the Commissioner, shall provide appropriate
			 training for agents, officers, agricultural specialists, and associated support
			 staff of the Department of Homeland Security on an ongoing basis to utilize new
			 technologies and to ensure that the proficiency levels of such personnel are
			 acceptable to protect the borders of the United States.
			4.Port of entry
			 infrastructure assessment study
			(a)Requirement To
			 updateNot later than January 31 of each year, the Commissioner,
			 in consultation with the Administrator of General Services shall—
				(1)review the Port of Entry Infrastructure
			 Assessment Study prepared by United States Customs and Border Protection,
			 United States Citizenship and Immigration Services, and the General Services
			 Administration in accordance with the matter relating to the ports of entry
			 infrastructure assessment that is set out in the joint explanatory statement in
			 the conference report accompanying H.R. 2490 of the 106th Congress, 1st session
			 (House of Representatives Rep. No. 106–319, on page 67) and the nationwide
			 strategy to prioritize and address the infrastructure needs at the land
			 ports-of-entry prepared by the Department of Homeland Security and the General
			 Services Administration in accordance with the Senate report accompanying H.R.
			 2555 of the 108th Congress, 1st session (Senate Rep. No. 108–86, on page
			 22);
				(2)update the assessment of the infrastructure
			 needs of all United States land ports of entry; and
				(3)submit to Congress such updated
			 assessment.
				(b)ConsultationIn
			 preparing the updated assessment required in subsection (a), the Commissioner
			 and the Administrator of General Services shall consult with the Director of
			 the Office of Management and Budget, the Secretary, and appropriate officials
			 from affected State and local agencies on the northern border or the southern
			 border.
			(c)ContentsEach
			 updated assessment required in subsection (a) shall—
				(1)identify port of
			 entry infrastructure and technology improvement projects that would enhance
			 border security and facilitate the flow of legitimate commerce if
			 implemented;
				(2)include the
			 projects identified in the National Land Border Security Plan required by
			 section 5; and
				(3)prioritize the
			 projects described in paragraphs (1) and (2) based on the ability of a project
			 to—
					(A)enhance the
			 ability of United States Customs and Border Protection to achieve its mission
			 and to support operations;
					(B)fulfill security
			 requirements; and
					(C)facilitate trade
			 across the borders of the United States.
					(d)Project
			 implementationAs appropriate, the Commissioner shall implement
			 the infrastructure and technology improvement projects described in subsection
			 (c) in the order of priority assigned to each project under paragraph (3) of
			 such subsection, or forward the prioritized list of infrastructure and
			 technology improvement projects to the Administrator of General Services for
			 implementation in the order of priority assigned to each project under such
			 paragraph (3).
			(e)Divergence from
			 prioritiesThe Commissioner may diverge from the priority order
			 if the Commissioner determines that significantly changed circumstances,
			 including immediate security needs, changes in infrastructure in Mexico or
			 Canada, or other similar concerns compellingly alter the need for a project in
			 the United States.
			5.National land
			 border security plan
			(a)Requirement for
			 planNot later than January 31 of each year, the Secretary,
			 acting through the Commissioner, shall prepare a National Land Border Security
			 Plan and submit such plan to Congress.
			(b)ConsultationIn
			 preparing the plan required in subsection (a), the Commissioner shall consult
			 with appropriate officials from other appropriate Federal agencies, and the
			 State, local law enforcement agencies, and private entities that are involved
			 in international trade across the northern border or the southern
			 border.
			(c)Vulnerability
			 assessment
				(1)In
			 generalThe plan required in subsection (a) shall include a
			 vulnerability assessment of each port of entry located on the northern border
			 or the southern border.
				(2)Port security
			 coordinatorsThe Secretary, acting through the Commissioner, may
			 establish one or more port security coordinators at each port of entry located
			 on the northern border or the southern border—
					(A)to assist in
			 conducting a vulnerability assessment at such port; and
					(B)to provide other
			 assistance with the preparation of the plan required under subsection
			 (a).
					6.Expansion of
			 commerce security programs
			(a)Commerce
			 security programs
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Commissioner, in consultation with the Secretary, shall
			 develop a plan to expand the size and scope, including personnel needs, of the
			 Customs-Trade Partnership Against Terrorism program or other voluntary
			 government-private sector programs to strengthen and improve the overall
			 security of the international supply chain and United States border security
			 along the northern border and southern border.
				(2)Southern border
			 demonstration programNot later than 180 days after the date of
			 the enactment of this Act, the Commissioner shall establish a demonstration
			 program along the southern border for the purpose of implementing at least one
			 voluntary government-private sector program to strengthen and improve the
			 overall security of the international supply chain and United States border
			 security along such border. The program selected for the demonstration program
			 shall have been successfully implemented along the northern border as of the
			 date of the enactment of this Act.
				(b)Maquiladora
			 demonstration programNot later than 180 days after the date of
			 the enactment of this Act, the Commissioner shall establish a demonstration
			 program to develop a cooperative trade security system to improve supply chain
			 security along the southern border.
			7.Port of entry
			 technology demonstration program
			(a)EstablishmentThe
			 Secretary, acting through the Commissioner, shall carry out a technology
			 demonstration program to test and evaluate new port of entry technologies,
			 refine port of entry technologies and operational concepts, and train personnel
			 under realistic conditions.
			(b)Technology and
			 facilities
				(1)Technology
			 testedUnder the demonstration program, the Commissioner shall
			 test technologies that enhance port of entry operations, including those
			 related to inspections, communications, port tracking, identification of
			 persons and cargo, sensory devices, personal detection, decision support, and
			 the detection and identification of weapons of mass destruction.
				(2)Facilities
			 developedAt a demonstration site selected pursuant to subsection
			 (c)(2), the Commissioner shall develop facilities to provide appropriate
			 training to law enforcement personnel who have responsibility for border
			 security, including cross-training among agencies, advanced law enforcement
			 training, and equipment orientation.
				(c)Demonstration
			 sites
				(1)NumberThe
			 Commissioner shall carry out the demonstration program at not fewer than three
			 sites and not more than five sites.
				(2)LocationAt
			 least one of the sites selected under subsection (c) shall be located on the
			 northern border of the United States and at least one of the sites selected
			 under subsection (c) shall be located on the southern border of the United
			 States.
				(3)Selection
			 criteriaTo ensure that at least one of the facilities selected
			 as a port of entry demonstration site for the demonstration program has the
			 most up-to-date design, contains sufficient space to conduct the demonstration
			 program, has a traffic volume low enough to easily incorporate new technologies
			 without interrupting normal processing activity, and can efficiently carry out
			 demonstration and port of entry operations, at least one port of entry selected
			 as a demonstration site shall—
					(A)have been
			 established not more than 15 years before the date of the enactment of this
			 Act;
					(B)consist of not
			 less than 65 acres, with the possibility of expansion onto not less than 25
			 adjacent acres; and
					(C)have serviced an
			 average of not more than 50,000 vehicles per month in the 12 full months
			 preceding the date of the enactment of this Act.
					(d)Relationship
			 with other agenciesThe Secretary, acting through the
			 Commissioner, shall permit personnel from appropriate Federal and State
			 agencies to utilize a demonstration site described in subsection (c) to test
			 technologies that enhance port of entry operations, including those related to
			 inspections, communications, port tracking, identification of persons and
			 cargo, sensory devices, personal detection, decision support, and the detection
			 and identification of weapons of mass destruction.
			(e)Report
				(1)RequirementNot
			 later than one year after the date of the enactment of this Act and annually
			 thereafter, the Secretary shall submit to Congress a report on the activities
			 carried out at each demonstration site under the technology demonstration
			 program established under this section.
				(2)ContentThe
			 report shall include an assessment by the Commissioner of the feasibility of
			 incorporating any demonstrated technology for use throughout United States
			 Customs and Border Protection.
				8.Project
			 consolidation and streamlining; local employment requirements
			(a)Project
			 consolidation and streamliningWith respect to the implementation of
			 infrastructure and technology improvement projects under section 4(d), the
			 Customs-Trade Partnership Against Terrorism program or other voluntary
			 government-private sector programs, the Southern border demonstration program,
			 and the Maquiladora demonstration program under section 6, and the technology
			 demonstration program under section 7, the Commissioner shall take such actions
			 as are necessary to—
				(1)consolidate, where
			 appropriate, Federal, State, and local government and tribal contracting
			 activities; and
				(2)review if Federal,
			 State, or local government or tribal entities are carrying out similar projects
			 or programs.
				(b)Review
			 process
				(1)In
			 generalThe Commissioner
			 shall develop a coordinated review process relating to the projects and
			 programs referred to in subsection (a) with respect to any necessary
			 environmental review, analysis, or permit and licensing processes. Such
			 processes shall be conducted concurrently and completed within a specific time
			 frame, as determined by the Commissioner.
				(2)Agreements for
			 reviewThe Commissioner is
			 authorized to enter into agreements with State or local governments or tribal
			 entities for review, permits, hearings, or other process under paragraph (1)
			 related to the projects and programs referred to in subsection (a).
				(3)NotificationIf
			 the Commissioner determines that a State or local government or tribal entity
			 has not completed a process within a specific time frame as required under
			 paragraph (1), the Commissioner shall promptly notify Congress of such
			 delay.
				(4)No
			 duplicationThe Commissioner shall ensure, to the greatest extent
			 practicable, that there is no duplication of efforts among Federal, State, and
			 local government and tribal contracting activities with respect to the projects
			 and programs referred to in subsection (a).
				(c)Local employment
			 requirements
				(1)In
			 generalIn order to enter
			 into a contract with the Department of Homeland Security related to the
			 projects and programs referred to in subsection (a), a private business shall
			 submit to the Commissioner a certification that not less than 50 percent of the
			 employees of such business are local residents.
				(2)WaiverThe
			 Commissioner may waive the local employment requirement of paragraph (1) if the
			 Commissioner determines that such requirement is inappropriate in light of such
			 a project or program.
				9.Authorization of
			 appropriations
			(a)In
			 generalIn addition to any funds otherwise available, there are
			 authorized to be appropriated—
				(1)to carry out the
			 provisions of section 3, such sums as may be necessary for fiscal years 2008
			 through 2012;
				(2)to carry out the
			 provisions of section 4—
					(A)to carry out
			 subsection (a) of such section, such sums as may be necessary for fiscal years
			 2008 through 2012; and
					(B)to carry out
			 subsection (d) of such section—
						(i)$100,000,000 for
			 each of fiscal years 2008 through 2012; and
						(ii)such sums as may
			 be necessary in any succeeding fiscal year;
						(3)to carry out the
			 provisions of section 6—
					(A)to carry out
			 subsection (a) of such section—
						(i)$30,000,000 for
			 fiscal year 2008, of which $5,000,000 shall be made available to fund the
			 demonstration project established in paragraph (2) of such subsection;
			 and
						(ii)such sums as may
			 be necessary for fiscal years 2009 through 2012; and
						(B)to carry out
			 subsection (b) of such section—
						(i)$5,000,000 for
			 fiscal year 2008; and
						(ii)such sums as may
			 be necessary for fiscal years 2009 through 2012; and
						(4)to
			 carry out the provisions of section 7, provided that not more than $10,000,000
			 may be expended for technology demonstration program activities at any one port
			 of entry demonstration site in any fiscal year—
					(A)$50,000,000 for
			 fiscal year 2008; and
					(B)such sums as may
			 be necessary for each of fiscal years 2009 through 2012.
					(b)International
			 agreementsFunds authorized to be appropriated in this Act may be
			 used for the implementation of projects described in the Declaration on
			 Embracing Technology and Cooperation to Promote the Secure and Efficient Flow
			 of People and Commerce across our Shared Border between the United States and
			 Mexico, agreed to on March 22, 2002, in Monterrey, Mexico, (commonly known as
			 the Border Partnership Action Plan), or the Smart Border Declaration between
			 the United States and Canada, agreed to on December 12, 2001, in Ottawa,
			 Canada, that are consistent with the provisions of this Act.
			
